DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the applicant request for continued examination filed on October 26, 2021, in which claims 1-5, 7-13, 15-17, and 19-20 are presented for examination.
4.	Claims 1-5, 7-13, 15-17, and 19-20 are pending in this application, of which claims 1, 9, and 17 are in independent form.5.	Claims 1, 9, 17, and 19 are amended.6.	Claims 1-5, 7-13, 15-17, and 19-20 (renumbered 1-17) are allowed.
Reasons For Allowance
7.	The following is an examiner’s statement of reasons for allowance: 

8.	After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-5, 7-13, 15-17, and 19-20 are allowable.
9.	The independent claims 1, 9, and 17 present in the claims set filed on April 21, 2021 as amended now clarify and recite the specific operations of the invention as directed to a method and a system to manage a data storage by processing trip data in order to detect and verify a closed POI, and including further that “processing, by a time module of the analysis engine, the trip data to generate two or more time buckets of trips based on timestamps from the trip data associated with the POY, the timestamps indicating a start time or an end time of each trip of the trip data, each of the two or more time buckets of trips being & Same duration of time,
 	calculating, by the time module of the analysis engine, a trip count for each of the two or more time buckets that indicate a number of trips associated with the POI, and
 	based on the trip counts for each of the two or more time buckets, using a machine learning algorithm to determine a trend that predicts when the trip counts are estimated to reach a zero or almost zero threshold indicating that the POI is likely closed” in combination and conjunction with the other specific limitations recited in the respective independent claims. These limitations considered together with all of the other recited limitations within claims 1, 9, or 17 as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
The closest prior art found in the searches are Beyeler et al. (US2012/0197714), Liang et al. (US2013/0262479), and Price et al. (US2017/0177723) as cited in the previous Office action. Further searching also uncovered additional closest references to include Haro et al. (US 2016/0275102), Repenning et al. (US 20140257747), and  Narasimha et al. (US 20130166196).
Beyeler, as cited in the previous Office Action teaches a method that involves receiving route information associated with a route comprising origination and destination points. A location e.g. city, of a reference point along the route is determined. A spatial identifier is assigned to the reference point. Points of interest (POIs) e.g. hotels, in a search area associated with the identifier are searched. The POIs are ranked based on distances of POIs from the location of the reference point. POI information is provided for electronic map display, where the POI information is associated with the POIs and selected based on ranking of the POIs.
Liang, describes a system that includes an upstream server connected through a network to a mobile device. One of the upstream server and a controller of the mobile device estimates a location of a user stay of the mobile device. A database of potential points of interest (POIs) and parameters of POIs are accessed. A ranking score is generated for the POIs based on a weighted comparison of each of the parameters of the POIs with corresponding parameters of the user stay. The parameters of the POIs comprise a physical distance between the POIs and the user stay. System for ranking potential points of interest (POIs) of a user stay. Uses include but are not limited to a hotel, restaurant, grocery store, supermarket, department store, airport, automated teller machine (ATM), Beatles concert, baseball game in a stadium, and cooking seminar
Price, The method involves determining a number of mobile devices present at a location entity during periods of time based on collection of time-stamped mobile device location data. The number of mobile devices and initial operating hours are provided for the location entity as input to a model by computing devices. Output of the model indicative of likelihood such that operating hours for the entity are changed relative to the initial operating hours is determined by the computing devices. The operating hours for the entity is updated based on the output of the model by the computing devices. Method for sourcing hours of operation for a location entity i.e. business using models applied to location data in a computing device (all claimed). Uses include but are not limited to a special purpose computer, automobile navigation system, laptop, desktop, mobile device, smartphone, tablet and a wearable computing device.
Haro, as cited in [0088]-[008932] provide a method that involves processing and facilitating a processing of status information associated with points of interest to determine point-of-interest changes. A generation of representations of the point-of-interest changes, transitions between the point-of-interest changes is caused. A presentation of the representations is caused in a point-of-interest user interface. An extraction of the status information is caused from building permit databases, where the building permit databases include building permit data captured from physical building permits.
 	Repenning, as cited in [0094] teaches a methods of extraction of a point of interest data from the remote network device, the point of interest data comprising at least a portion of a point of interest identity, a point of interest location, and point of interest marketing data for each of a plurality of points of interest in a point of interest zone defined by the remote network device. The extracted point of interest data processed by a machine learning algorithm or another statistical model to determine the most effective ranking system. For example, a machine learning algorithm can be performed on the POIs generated for one or more users to learn the ranking system that produces results having the highest usage rates. The machine learning algorithm can be updated periodically. But it does not teach using a machine learning algorithm to determine a trend that predicts when the trip counts are estimated to reach a zero or almost zero threshold indicating that the POI s likely closed.’
 	Narasimha describes a method that involves selecting a search keyword by selecting a pivot indicator. A point of interest is marked as closed with the search keyword marked based on a latest review. A notification is generated with the point of interest marked as closed for displaying on a device. A probability of the point of interest being closed is calculated. A time difference between a first arrival time recorded at the point of interest and a second arrival time recorded at another point of interest away from the former point of interest is calculated. As in [0121], Narasimha describes the system probability calculation module estimates a status of a point of interest is open or closed. But it does not clearly disclose, processing of a trip data to generate one or more time buckets of trips based on timestamps, calculate a trip count for each time buckets associated with the POI, and determine a trend that predicts the POI is likely closed.
computer-implemented method that include a hash table that is populated with a current hash table, a previous hash table and a new hash table. The current hash table may store hash values for all records associated with the incoming data record, the previous hash table may store hash values for all records populated on the dimension table and the new hash tables may stores a change in hash values that results from the comparison of the current hash table with the previous hash table. Using the above hash tables, the method may compile a list wherein a change was shown between the current hash value and the previous hash value. 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the instant independent claims 1, 9, or 17 as noted above in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 1, 9, or 17 are allowable.
Dependent claims 2-5, 7-8, 10-13, 15-16, and 19-20 are allowable at least for depending on an allowed independent claim.

10.	The allowed claims are 1-5, 7-13, 15-17, and 19-20 (renumbered 1-17).

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                             
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156  

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156